Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
*829Petitioner refused a correction officer’s directive to leave his cell for a mental health call out. As a result, he was charged in a misbehavior report with a facility movement violation and refusing a direct order. He was found guilty of the charges following a tier II disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, together with petitioner’s testimony in which he admitted that he refused the officer’s directive to leave his cell, constitute substantial evidence supporting the determination of guilt (see Matter of Guerin v Miller, 16 AD3d 799 [2005]). Regardless of whether petitioner knew of the mandatory nature of the mental health call out, he failed to comply with an order and, in doing so, committed a movement violation. We have considered petitioner’s remaining claims, to the extent they are properly before us, and find them to be unavailing.
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.